UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K FOR ANNUAL AND TRANSITION REPORTS PURSUANT TO SECTIONS 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (Mark One) xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 OR ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-17156 MERISEL, INC. (Exact name of registrant as specified in its charter) Delaware 01-17156 95-4172359 (State or other jurisdiction ofincorporation) (Commission File Number) (I. R. S. Employer identification No.) 132 W. 31st Street, 8th Floor New York, NY (Zip Code) (Address of principal executive offices) Registrant's telephone number, including area code: (212) 594-4800 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.01 Par Value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YES ¨NOx Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act.YES ¨NOx Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES xNO¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES xNO¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non accelerated filer, or a smaller reporting company.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. ¨ LARGE ACCELERATED FILER,¨ ACCELERATED FILER¨ NON-ACCELERATED FILER, x SMALLER REPORTING COMPANY Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.YES ¨NOx As of June 30, 2012, the aggregate market value of voting stock held by non-affiliates of the registrant based on the last sales price as reported by the National Quotation Bureau was $1,572,000 (2,214,784 shares at a closing price of $0.71). As of March 29, 2013, the registrant had 7,214,784 shares of Common Stock outstanding. TABLE OF CONTENTS PAGE PART I Item 1. Business 1 Item 1A. Risk Factors 7 Item 1B. Unresolved Staff Comments 9 Item 2. Properties 10 Item 3. Legal Proceedings 10 Item 4. Mine Safety Disclosures 11 PART II Item 5. Market for the Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 12 Item 6. Selected Financial Data 13 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 8. Financial Statements and Supplementary Data 22 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 44 Item 9A Controls and Procedures 44 Item 9B. Other Information 45 PART III Item 10. Directors, Executive Officers and Corporate Governance 46 Information Regarding Directors 47 Arrangements for Nomination of Directors and Changes in Procedures 48 Information Regarding Executive Officers 48 Certain Legal Proceedings 49 Section 16(a) Beneficial Ownership Reporting Compliance 49 Code of Business Conduct 49 Audit Committee 49 Item 11. Executive Compensation 50 Executive Compensation Tables 50 Executive Employment, Termination and Change of Control Arrangements 52 Compensation of Directors 53 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 54 Item 13. Certain Relationships and Related Transactions and Director Independence 57 Item 14. Principal Accountant Fees and Services 58 PART IV Item 15. Exhibits 58 ii SPECIAL NOTE REGARDING FORWARD-LOOKING INFORMATION Certain statements contained in this Annual Report on Form 10-K, including without limitation, statements containing the words “believes,” “anticipates,” “expects,” “will,” “estimates,” “plans,” “intends” and similar expressions, constitute “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. We intend these forward-looking statements to be covered by the safe harbor provisions for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995 and they are included for purposes of complying with these safe harbor provisions. These forward-looking statements reflect current views about the plans, strategies and prospects of Merisel, Inc. (the “Company”), and are based upon information currently available to the Company and current assumptions.These forward-looking statements involve known and unknown risks, uncertainties and other factors, which may cause actual results, performance or achievements of the Company to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. In evaluating these forward-looking statements, you should consider these risks and uncertainties, together with the other risks described from time to time in the Company’s other reports and documents filed with the SEC.You are cautioned not to place undue reliance on forward-looking statements.The Company disclaims any obligation to update any such factors or to publicly announce the result of any revisions to any of the forward-looking statements contained or incorporated by reference herein to reflect future events or developments. iii PART I Item 1.Business Overview - Merisel, Inc. (together, with its subsidiaries, “Merisel” or the “Company”) is a leading supplier of visual communication solutions. The Company’s creative services business model, operating under the “Coloredge New York- Los Angeles” brand, provides a suite of services including content creation, digital asset management, customized graphics solutions, electronic studio productions, and large format print or digital screen visuals.Its customer base includes many of the world’s most prominent and highly regarded brands in the retail, fashion/apparel, cosmetic/fragrance, consumer goods, sports/entertainment, advertising and publishing industries.These clients are diversified by size, industry and channel. In March 2010, Crush Creative and Fuel Digital were consolidated under the ColorEdge brand. The Company’s “Comp 24 Group” prototype division, with operations in New Jersey, California and Georgia, creates prototypes and mockups used in a variety of applications, including new product development, market testing, focus groups, and sales samples. In addition, both CGI and actual mock-ups facilitate as props for print and television advertising, corporate presentations samples, point-of-sale displays, and packaging applications. Founded in 1980 as Softsel Computer Products, Inc., a California corporation, the Company re-incorporated in Delaware in 1987 under the same name.In 1990, the Company changed its name to Merisel, Inc. in connection with the acquisition of Microamerica, Inc.The Company operated as a full-line international computer distributor until December 2000.Merisel’s only business from July 2001 through August 2004 was its software licensing business, which was sold in August 2004.The Company had no operations from August 2004 until March 2005. On March 1, 2005, the Company relocated its headquarters from California to New York and, through its main operating subsidiary, Merisel Americas, Inc. (“Merisel Americas”), began its current business by acquiring New York- based imaging companies Color Edge, Inc. (“Color Edge”) and Color Edge Visual, Inc. (“Color Edge Visual”), and prototype company Comp 24, LLC (“Comp 24”).The Company acquired California-based imaging company Crush Creative, Inc. (“Crush”) on August 8, 2005; California and Georgia prototype companies Dennis Curtin Studios, Inc. (“Dennis Curtin”) and Advertising Props, Inc. (“AdProps”) in May 2006; and New York-based premedia and retouching company Fuel Digital, Inc. (“Fuel Digital”) on October 1, 2006.The ongoing business operations of the Company’s subsidiaries are referred to by the above-described names, and (other than AdProps) are currently operated through separate Delaware limited liability companies owned by Merisel Americas. The Company aggregates these operating segments into one reportable segment. Merisel maintains office and production facilities in New York, New York; Carlstadt, New Jersey; Burbank, California and Atlanta, Georgia, totaling more than 200,000 square feet. Between mid-2011 and February 2012, the Company consolidated its East Coast manufacturing facilities into a 77,000 square feet state-of-the-art facility located in Carlstadt, New Jersey nearby its executive and sales offices in midtown Manhattan.The Company’s prototype division operates facilities in Atlanta in addition to the East Coast and Los Angeles facilities. The Company has omitted or abbreviated certain sections of Form 10-K in compliance with the scaled disclosure rules applicable to “smaller reporting companies.” Imaging Products and Services The Company provides a full line of sophisticated, state-of-the-art graphic arts consulting and large and highly customized printing and production services.It provides design consulting and production, large format digital photographic graphics, digital asset management (DAM), posters, banners and visuals, inkjet and digital output services, photo finishing, and exhibit and display solutions.These services are provided in connection with the production of visual communications media used primarily in the design and production of consumer product packaging, advertising products used in retail stores, and large format outdoor and event displays.In addition to producing large format graphics (signs, banners, posters and larger items) and three-dimensional store displays (such as the retail kiosks found in the cosmetics departments of major retailers). In 2012, the Company introduced digital signage to its suite of services including an industry leading boutique retouching service for high end art, cosmetic and fashion clients.These services enhance the appearance and functional appeal of photographic images and original designs used in retail, exhibits publishing, advertising or package applications. 1 During 2011 and early 2012, the Company consolidated its East Coast manufacturing facilities from multiple locations in Edison, New Jersey and midtown Manhattan to a single state-of-the-art production facility in Carlstadt, New Jersey near to its executive and sales offices in midtown Manhattan.These expanded and centralized facilities combine the Company’s new graphics printing options with improved distribution facilities to permit the Company to better serve a demanding client base which requires high quality, instant turnaround and the ability to coordinate delivery of sophisticated graphics displays to its clients’ multiple locations across the United States and abroad. During Hurricane Sandy, the NJ facility was under more than 3 feet of water and without production capability for 10 days. Work was farmed out to its Burbank and Atlanta operations immediately and to other providers in both the East and West Coast. No customer deliveries were missed, new equipment was ordered and installed within 45 days, and the Company produced a multi-million dollar worldwide rollout for its major customer in the plant during the December/January time period. The Company produces high-profile visual communications products that are experienced daily by millions of consumers.Since these products play a critical role in communicating brand image, Merisel’s clients rely on its ability to deliver high-quality, custom-made products within tight production schedules. The Company believes that its clients choose to outsource visual communication needs to the Company for the following reasons: · Production Expertise:Consulting and production services are provided by the Company’s highly-skilled employees; · Technological Capabilities:The Company uses technologically-advanced and highly specialized equipment and processes, enabling it to work with multiple file formats for virtually any size output device; · Proven Quality Standards:The Company consistently delivers customized imaging products of superior quality utilizing Gracol G-7 standards; · Rapid Turnaround and Delivery Times:The Company accommodates clients’ tight schedules, often turning around projects, from start to finish, in less than 24 hours, by coordinating the New York, New Jersey and California facilities, and taking advantage of Company resources permitting timely shipment to up to 500 locations; and · Broad Scope of Services:The Company maintains a live database of production specifications for converters and printers located throughout the country, on-site resources embedded in clients’ advertising and creative departments, and an array of value-added graphic art production consulting services, such as digital imaging asset management and workflow management. The Company believes that this combination of product quality, resources, and market share positions it to benefit from positive industry trends. The Visual Communication Solutions and Graphic Services Industry “Graphic services” encompass the tasks (art production(DAM), digital photography, retouching, color separation and pre-press services) involved in preparing images and text for reproduction to exact specifications in a variety of media, including packaging for web enabled functions, consumer products, point-of-sale displays and other promotional or advertising material. New technology and digital services have in a small part automatedand yet enhanced some of the transitional production steps of preparing digital files. The Company has the advanced capability of performing digital production with automated workflows, and almost always receives on-line orders and transmission of data via telecommunication from clients instead of the wide variety of forms of unstable media disks.Commercial printers and converters continue to move into this segment of production as part of the bundle of services provided to their clients. Merisel’s Market Merisel’s target market is large, brand-conscious consumer-oriented companies in the retail, fashion/apparel, cosmetic/fragrance, consumer goods, sports/entertainment, advertising and publishing industries, which use high-end packaging for their consumer products and sophisticated advertising and promotional applications.The Company markets target companies directly and through the target companies’ advertising agencies, art directors and creative professionals, and converters and printers. The Company estimates that, with respect to graphic services for packaging for the consumer products industry, the North American market is approximately $2.0 billion and the worldwide market is as high as $6.0 billion. 2 The Company believes that competitors in its space will match the consolidation that took place in the commercial printing industry over the past 20 years. That the number of companies offering these services to the large, multinational consumer-oriented companies that constitute Merisel’s client base in the North American market will decline through bankruptcy, merger, or tuck-in’s with the more successful survivors. The ongoing demand for technological improvements in systems and equipment, the need to hire, train and retain highly-skilled personnel, and clients’ increasing demands that companies offer a spectrum of global services will likely result in attrition and consolidation among such companies.This is a trend likely to favor Merisel in light of its capabilities, resources and scale. Additional industry trends include: · Shorter turnaround- and delivery-time requirements; · An increasing number of products and packages competing for shelf space and market share; · The increased importance of package appearance and in-store advertising promotions, due to empirical data demonstrating that most purchasing decisions are made in-store, immediately prior to purchase; · The increased use of out-of-home advertising, such as billboards and outdoor displays, as technology has improved image quality and durability, and its demonstrated ability to reach larger audiences; and · The increasing demand for worldwide consistency and quality in packaging, as companies work to build global brand-name recognition. · Growth in digital signage and Social Media The Company’s Growth Strategy The following are key aspects of the Company’s business strategy for enhancing its leadership position in the visual communication solutions market: · Organic Growth:As market conditions have created growth opportunities, the Company relies upon its highly-skilled sales force as the Company’s primary growth driver, both in terms of new client acquisition and the expansion of services provided to existing clients.The Company relies upon its product quality, technology, service scale and scope and logistical capabilities to both acquire clients and migrate clients from using individual services to using the Company’s suite of products and services, ranging from initial consultation to production and distribution. · Strategic Acquisitions:The Company completed three acquisitions in 2005 and three acquisitions in 2006, and will continue to seek additional strategic acquisition opportunities.The Company believes that the possibility of other small acquisitions or tuck-ins will be important to its long-term success. · Initiatives to Increase Penetration to Key Markets and Introduce New Service Lines:The Company has adopted initiatives to market to “key” players, such as agencies and intermediaries, to new “logos” through a new business acquisition team, and to develop new, complementary services, such as digital asset management, premium retouching and digital media. · Geographic Expansion:The Company’s operations are currently centered in the New York/New Jersey, Los Angeles and Atlanta markets.The Company will look to broaden its geographic footprint to other key United States markets, and to follow key clients into other global markets if the appropriate opportunity exists. Services The Company provides high-quality digital-imaging graphic services, including a full service creative design studio, which encompasses photographic retouching, electronic production design, product rendering, and agency services for print advertising publication. The Company provides art production, large format digital printing, production and construction of three-dimensional displays, 3-D imaging and various related outsourced and graphic consulting services. The Company also provides a series of best practices-driven advisory, implementation and management services, including workflow architecture, print management, G-7 color management to achieve consistency across divisions, devices and substrates. The Company provides highly technical on-site client surveys and installations. 3 The Company, in its prototype division, also creates true-to-life prototypes and pre-production samples used in a variety of applications, including new product development, market testing and focus groups, sales samples as props for print and television advertising, and samples for use in corporate presentations, point-of-sale displays, and packaging applications used in conjunction with in-store visual merchandising. The Company’s management believes that, to capitalize on market trends, the Company must continue to offer its clients the ability to make numerous changes and enhancements with ever shortening cycle time.The Company has, accordingly, focused on improving response time and has continued investing in emerging technologies. The Company is dedicated to keeping abreast of technological developments in consumer products packaging and visual graphics applications.The Company is actively involved in evaluating various technology and applications, and independently pursues the development of customized digital solutions for its operating facilities.The Company also customizes off-the-shelf products to meet a variety of internal and client requirements. Marketing and Distribution The Company markets its products and services through promotional materials, industry publications, trade shows and Social Media to decision makers at companies that fit its target market profile.The Company’s 28 national sales consultants and their leadership utilize the Creative Services suite of applications to find the proper entry point into both existing and new clients marketing needs. From simple CGI or re-touching solutions to complicated multi-media national brand rollouts, the one stop offering provides consistent high quality image quality to insure proper brand identity throughout any campaign. Supporting the external sales focus is an experienced team of customer service representatives who share responsibility for administering and delivering the marketing message through the right channel. The Company is both a service and product on demand specialist. It differentiates its business model through the Coloredge bi-coastal coverage. Most retailers, brands, advertising agencies, athletic forums, and trade shows typically need speed to market while traditionally operating on tight budgets and cycle time. Often the company is printing simultaneously in both its California and New Jersey operation to further assist a late breaking rollout. Clients Merisel serves many of the world’s most prominent and highly regarded brands in the retail, fashion/apparel, cosmetic/fragrance, consumer goods, sports/entertainment, advertising and publishing industries.These clients are diversified by size, industry and channel. The Company has a long-standing relationship with Apple Computer, Inc., which along with a small group of other major customers, is considered to be important to the Company’s operating results. During 2011 and 2012, sales to Apple Computer, Inc. constituted approximately 23% and 24% of Company’s consolidated sales, respectively, and approximately 28% and 49% of the Company’s consolidated receivable balance at December 31, 2011 and 2012, respectfully.Approximately 1,900 clients used Merisel’s services during 2012. Many of the Company’s clients use domestic and international converters.Merisel maintains up-to-date client and converter equipment specifications, and thereby plays a pivotal role in insuring that these clients receive the consistency and quality across various media that their multinational businesses require.Management believes that this role has permitted the Company to establish closer and more stable relationships with these clients. Many of the Company’s clients place orders on a daily or weekly basis, and work closely with the Company on a year-round basis, as they redesign their product packaging or introduce new products requiring new packaging.Yet, shorter, technology-driven graphic cycle time has permitted manufacturers to tie their promotional activities to regional or current events, such as sporting events or the release of a movie, resulting in manufacturers redesigning packaging more frequently.This has resulted in a correspondingly higher number of packaging-redesign assignments for the Company, partially offsetting the seasonal fluctuations in the volume of the Company’s business, which the Company has historically experienced. 4 When it comes to a particular product line, consumer product manufacturers tend to single-source their visual communication solutions to insure continuity in product image.This has resulted in the Company developing a roster of steady clients in the food and beverage, health and beauty, retail clothing, entertainment and home care industries. Management Terry A. Tevis, 71, has been a member of the Board of Directors since March 23, 2011. Since August 21, 2012, he has served as the Chief Executive Officer and President of the Company. He was the President of T.A. Tevis & Company, LLC, a Connecticut-based consulting firm founded in 2001 (“Tevis & Co.”). Tevis & Co. provided turnaround services and new marketing initiatives to commercial printers and their suppliers, advises private equity firms in print-related investments and for the past six years, has been the leading graphic services advisor to the Gerson Lehrman client base. Prior to 2001, Mr. Tevis spent more than 30 years in leadership roles within commercial print. He served from 1999 to 2001 as President, Digeno.com, an eCommerce Business Unit of R.R. Donnelly & Sons, Inc. March of 1998 to November, 1999, Mr. Tevis served as President and CEO of Printing Arts America, Inc., a roll-up entity in the print industry and from 1992 to 1997 as Business Unit President of catalog and direct mail business unit of R.R. Donnelley & Sons, Inc. Prior to joining RR Donnelley in 1992, Mr. Tevis served from 1985-1992 as President and CEOof American Signature Graphics, a national printing firm.He was inducted into the Printing Industry Hall of Fame in 1999. Mr. Tevis currently is an adjunct professor at New York University’s Graduate School in Graphic Services. Mr. Tevis received his B.S. in Industrial Engineering and M.B.A. from San Jose State University and served for two years as a Lieutenant in the US Army. Mr. Tevis’ vast leadership experience in the industry makes him an exceptionally valued member of the Board of Directors. John E. Ball, 47, has served as Executive Vice President and the Chief Operating Officer since December 6, 2012 and Chief Accounting Officer since February 13, 2013.Mr. Ball joined the Company on August 1, 2012 as Vice President of Operations. Previously, Mr. Ball was an Executive Vice President of Sales and Marketing at Dynagraf Inc. from 2009 to 2012.Prior to that Mr. Ball was President of Premier Color from 2004 to 2009 and President of United Lithograph Inc. from 2001 to 2004. Donald R. Uzzi, 60, served as Chief Executive Officer and President from November 2004 until August 21, 2012 and as a member of the Board of Directors since December 2004. He was elected Chairman of the Board of Directors in April 2005.Between December 2002 and November 2004, Mr. Uzzi provided consulting services to various companies in the areas of marketing, corporate strategy and communications. Between July 1999 and December 2002, Mr. Uzzi was the Senior Vice President of Electronic Data Systems Corporation. Between July 1998 and July 1999, Mr. Uzzi was a principal officer of Lighthouse Investment Group.Between August 1996 and April 1998, Mr. Uzzi was the Executive Vice President of Sunbeam Corporation.Prior to 1996, Mr. Uzzi was the President of the Gatorade North America division of Quaker Oats. Competition Merisel believes that the highly-fragmented North American visual communication solutions industry has over 1,000 market participants.Merisel is one among a small number of companies in the independent color separator/graphic services provider segment of the industry that has annual revenues exceeding $20 million. Merisel competes with other independent color separators, converters and printers with graphic service capabilities. The industry as a whole was severely impacted by the recent recession, which has resulted in pricing compression as competing companies cut prices to feed revenues over the past three plus years. The Company competes on the basis of its product quality, technology, service scale and scope and logistical capabilities. The Company believes that approximately half of its target market is served by converters and printers, and half of its target market is served by independent color separators. The Company also competes on a limited basis with clients, such as advertising agencies and trade-show exhibitors, who produce products in-house. Converters with graphic service capabilities compete with the Company when they perform graphic services in connection with printing work. Independent color separators, such as Merisel, may offer greater technical capability, image quality control and speed of delivery.Indeed, converters often employ Merisel’s services, due to the rigorous demands being placed on them by their clients, who are requiring faster and faster turnaround times.Converters are being required to invest in improving speed and technology in the printing process, and have avoided investing in graphic services technology. As speed requirements continue to increase and the need to focus on core competencies becomes more widely acknowledged, clients have increasingly recognized the efficiency and cost-effectiveness that can be achieved through outsourcing to the Company. 5 Purchasing and Raw Materials The Company purchases, among other items, photographic film and chemicals, storage media, ink, and related materials.It also purchases a large variety of cardboard, vinyl and other materials which it uses to produce large format graphics, including new and environmentally friendly vinyls, metals and cardboards. These items are available from a number of producers, are purchased from a number of sources, and some items are held on a consignment basis.Historically, the Company has been able to negotiate significant volume discounts from its major suppliers. One of the Company’s vendors, Kodak, filed for bankruptcy protection during 2011. To date this has not altered the availability of products from this supplier. The Company does not anticipate any shortages. Intellectual Property The Company owns no patents. The Company’s principal intellectual property assets are its trademarks and trade names – Color Edge, Comp24, Crush Creative, Dennis Curtin Studios, AdProps and Fuel – which can be renewed periodically for indefinite periods. During 2011, the Company filed additional trademarks in connection with its focus on its ColorEdge brand. Employees As of March 29, 2013, Merisel had approximately 310 full-time employees. Merisel continually seeks to enhance employee morale and strengthen its relations with employees.None of the employees are represented by unions and Merisel believes that it has good relations with its employees. Backlog The Company does not retain backlog figures, since projects or orders are usually in and out of the Company’s facilities within a relatively short time period. Seasonality and Cyclicality The Company’s digital imaging solutions business for the consumer product packaging graphic market is generally not seasonal.As the demand for new products increases, traditional cycles related to timing of major brand redesign activity, previously three or four years, have become much shorter. Some seasonality exists with respect to the in-store display and advertising markets.Advertising agencies and their clients typically finish their work by mid-December and do not start up again until mid-January, so December and January are typically the slowest months of the year in this market.Like the consumer economy, advertising spending is generally cyclical. When consumer spending and GDP decrease, the number of advertisement pages, and the Company’s advertising and retail related business, decline. Environmental Compliance The Company believes that it is in compliance with all material environmental laws applicable to it and its operations. Where You Can Find Additional Information The Company is subject to the reporting requirements under the Securities Exchange Act of 1934. The Company files with, or furnishes to, the SEC annual reports on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K, and amendments to those reports and proxy statements.These filings are available free of charge on the Company’s website, http://www.merisel.com, shortly after they are filed with, or furnished to, the SEC. The SEC maintains an Internet website, http://www.sec.gov, that contains reports, proxy and information statements and other information regarding issuers. 6 Item 1A.Risk Factors This report and the following discussion of risk factors contain forward-looking statements as discussed in Part 1, Item 2, "Management's Discussion and Analysis of Financial Condition and Results of Operations". Our actual results may differ materially from those anticipated in these forward-looking statements as a result of certain factors, including the risks and uncertainties described below and elsewhere in this report. These risks and uncertainties are not the only ones we may face. Additional risks and uncertainties of which we are not aware, or that we currently deem immaterial, may also become important factors that affect our financial condition, results of operations and cash flows. Risks relating to our financial position Our business is highly competitive and subject to a high degree of volatility, and our revenues in any quarter may be insufficient to meet our liquidity and working capital needs. The Company has one major customer whose sales constituted 23% and 24% of full year sales in 2011 and 2012, respectively.Demand for our services from that customer can fluctuate from quarter to quarter based on the timing and size of its marketing campaigns.Demand for our services from other customers is subject to even greater volatility due to the highly competitive nature of our industry.Other unforeseen events can further contribute to such volatility, such as Hurricane Sandy in October 2012, which severely curtailed our operations and those of our customers for an extended period of time.Ifdemand for our services falls significantly in any fiscal quarter, our cash flows and revenues could be insufficient to meet our working capital needs, including the cost of raw materials which are required to support future orders and revenues.Any such shortfall would have a significant negative effect on our financial position, results of operations and cash flows.Conversely, an increase in demand for our services in any quarter could result in increased liquidity, which could conceivably reduce the need to raise capital in future quarters where a shortfall occurs; however, our ability to predict such increases is extremely limited. We face severe liquidity constraints and will likely require additional external sources of capital for our debt service obligations and to fund our operations, which may not be available or may not be available on acceptable terms. As of December 31, 2012, we had approximately $0.5 million of cash and cash equivalents; cash used in operating activities was approximately $1.3 million for 2012.Our revenue declined in each quarterly period in 2012 when compared to the same period in 2011.In our second and third quarters during 2012, we experienced a significant decline in the demand for our services compared to our previous expectations.As a result, we were required to raise additional capital through the issuance of a convertible note to our majority stockholder in August and November 2012.In the absence of a sustained recovery in the demand for our services or a significant decrease in operating expenses, we expect that our cash flows from operating activities may continue to be insufficient for the next twelve months to cover operating expenses and interest payments and we will need other capital resources to fund our debt service and other obligations as they become due.We are exploring other options to improve our liquidity, including equity financings, debt financing and possible additional advances from our primary lender.In addition, we are taking further steps to optimize costs. There can be no assurances that our overall financial performance will improve, that the steps outlined above will be successful in improving our liquidity or that there will not be other unanticipated developments that have a negative impact on our liquidity.If we are not able to address our liquidity needs, our financial condition and results of operations will be materially and adversely affected. A default by us in connection with our obligations under our outstanding indebtedness could result in our inability to continue to conduct our business. Under the PNC Agreement we are subject to a number of financial and operating covenants.On October 3, 2012, the Company received a notification from PNC stating that the following events of default have occurred and are continuing under the Agreement: (i) failure to comply with the requirement to maintain a fixed charge coverage ratio of at least 1.1 to 1.0 for the quarters ended March 31, 2012 and June 30, 2012; and (ii) incurring indebtedness owing to Saints during August, 2012.The notification stated that PNC had determined not to exercise its option to charge interest at default rate under the Agreement and would continue to make advances in their discretion provided that the foregoing determinations shall not constitute a waiver of any rights related thereto.On December 21, 2012 we entered into that certain Waiver and Amendment No. 3 to Revolving Credit and Security Agreement (the “PNC Amendment”) with PNC Bank, National Association, as a lender and as agent for the lenders (“PNC”). Pursuant to the PNC Amendment, the Company, the Subsidiaries and PNC agreed to amend the PNC Agreement, to waive certain events of default arising from the Company’s failure to comply with the fixed charge coverage ratio set forth in the PNC Facility and the incurrence of debt to Saints Capital Granite, L.P. (“Saints”), to amend the fixed charge coverage ratio and certain other financial covenants in the PNC Facility, and to permit the Company to borrow up to $6 million in subordinated debt from Saints subject to certain conditions. To date, there have been no defaults in our payment obligations under the PNC Agreement. 7 We may be unable to refinance our existing indebtedness and may not be able to obtain favorable refinancing terms. We face the risk that our indebtedness will not be able to be renewed, repaid or refinanced when due, or that the terms of any renewal or refinancing will not be as favorable as the terms of such indebtedness being refinanced. This risk is exacerbated by the current volatility in the capital markets, which has resulted in tightened lending requirements and in some cases the inability to refinance indebtedness.If we were unable to refinance our indebtedness on acceptable terms or at all, we might be forced to dispose of assets on disadvantageous terms or reduce or suspend operations, any of which would materially and adversely affect our financial condition, results of operations and cash flows. Our success depends on attracting and retaining key personnel. Our success depends partly upon the efforts and abilities of our key personnel, including both management (such as our Chief Executive Officer and Chief Operating Officer) and sales representatives, and our ability to attract and retain key personnel. Our management team has significant experience in the printing industry and has made important contributions to our growth and success. Although we have been successful in attracting and retaining such people in the past, competition for highly skilled individuals is intense.If we lose productive sales representatives or key managers, as we did in the first part of 2012, it can have an immediate and adverse effect on our revenues and cash flows.There can be no assurance that we will continue to be successful in attracting and retaining such individuals in the future. The loss of the services of any of these individuals could have an adverse effect on our businesses, results of operations and cash flows. Risks Relating to our Common Stock Our stock price may be adversely affected by future issuances of our common stock or other equity securities. As a result of the issuance of convertible notes to our majority stockholder in August 2012, November 2012 and February 2013, once such note becomes convertible after March 31, 2013, any conversion of the notes will result in significant additional dilution to our common stockholders, which is very likely to result in a decrease in our stock price. The interests of our controlling stockholder may conflict with the interests of other stockholders. Our majority stockholder, Saints, currently owns approximately 69.3% of our outstanding common stock, and all of our outstanding preferred stock, as well as the convertible notes issued in 2012 and 2013.As a result of the issuance of the convertible notes, when such note becomes convertible after March 31, 2013, depending on the final calculation of the conversion price, it is possible that Saints will beneficially own in excess of 90% of our outstanding common stock.While Saints has agreed not to engage in a “going private” transaction, as defined under Rule 13e-3 promulgated under the Exchange Act, until after March 31, 2013, and has not expressed any current intention to engage in such a transaction, after such time it is possible that Saints will effect a short-form merger under Delaware law, which may leave our other common stockholders with no remedy other than appraisal rights under Delaware law.For these and other reasons Saints’ interests may conflict with the interests of our other stockholders. 8 Item 1B.Unresolved Staff Comments None 9 Item 2.Properties. The Company’s headquarters and primary production facility are located in New York, New York, where the Company leases a 106,000 square-foot multi-story facility.On March 28, 2012, the Company entered into a Termination Letter for its New York, New York manufacturing space and a new ten-year lease for a new office floor in the same building, which transactions are described in Item 9B of this Annual Report.The Company currently leases the following offices and operating facilities: Location Square Feet (approx.) Owned Leased Purpose Lease Expiration Date Division New York, NY Leased General Offices Month to Month Color Edge/ Corporate New York, NY Leased Creative Services/General Offices January 2023 Color Edge/ Corporate Carlstadt, NJ Leased Operating Facility December 2021 Color Edge Burbank, CA Leased General Offices, Operating Facility Month to Month Crush Creative/ Comp24 Burbank, CA Leased Operating Facility Month to Month Crush Creative Atlanta, GA Leased General Offices, Operating Facility May 2016 Comp24 Subject to the Termination Letter dated March 28, 2012.During March, 2013, the Company fully relocated from this space and returned the space to the landlord Item 3.Legal Proceedings Other Matters In February 2011, Merisel Inc. filed an order to show cause, request for a temporary restraining order and civil complaint in the Supreme Court of the State of New York, New York County naming as defendants Edward Weinstock, the former President of Fuel, and Domenick Propati, a former executive of Merisel, Splash (New York) Inc. and Splash (Northwest), Inc.(Merisel, Inc. v. Weinstock, et al., New York State Supreme Court, Index No. 650411/2011).The complaint alleges, among other things, that defendant Weinstock violated various provisions of his employment agreement with Merisel dated October 4, 2006 (the “Employment Agreement”) and that the defendants worked in concert to deprive the Company of the benefit of the good will of Fuel in connection with the Asset Purchase Agreement between Merisel FD, LLC and Fuel dated October 4, 2006 (the "APA").Merisel alleges causes of action for recovery of chattel/replevin, conversion, unjust enrichment/rescission, trespass, breach of contract, fraudulent inducement, breach of fiduciary duty, tortious interference with contract and interference with prospective advantage. Merisel seeks injunctive relief and unspecified compensatory and punitive damages.The defendants have answered the complaint, asserting various affirmative defenses, and denied liability. The parties have completed principal discovery.Defendant Weinstock and the Splash defendants (including defendant Propati) have separately moved for summary judgment.Merisel has opposed both motions for summary judgment and has cross-moved to strike the pleadings of the Splash defendants and defendant Propati. The fully submitted motions are pending before the Court. 10 In March 2011, Edward Weinstock filed a civil complaint in the Supreme Court of the State of New York, New York County naming as defendants Merisel, Inc., as successor in interest to Merisel, FD, LLC, Merisel, Inc., Donald Uzzi and Michael Berman. (Weinstock v. Merisel Inc., et al., New York State Supreme Court, Index No. 650712/2011).The plaintiff alleges causes of action for breach of the Employment Agreement, breach of the APA, defamation, tortious interference with prospective business relations, violation of New York Labor Law § 191(3), abuse of process and prima facie tort.The plaintiff seeks compensatory damages of at least $3 million, plus unspecified punitive damages.The defendants have answered the complaint, asserting various affirmative defenses, and denied liability.The parties have completed principal discovery. The plaintiff has moved for summary judgment with respect to his claim for breach of the Employment Agreement. The defendants have opposed that motion and have cross-moved for summary judgment on all of the plaintiff’s claims except for his defamation claim. Both parties’ summary judgment motions are fully submitted and are pending before the Court. In connection with the Asset Purchase Agreement among Crush Creative, Inc., its shareholders and MCRU, LLC dated July 6, 2005 (the “Crush APA”), Merisel informed the former shareholders of Crush Creative, Inc. (the “Crush Sellers”) in April 2009 that Crush Creative’s continuing business had not met the performance criteria that would entitle the Crush Sellers to an earnout payment for the one-year period ended December 31, 2008.On April 29, 2009 and September 14, 2009, Merisel received notice from the Crush Sellers that they contest the calculations Merisel used to reach this conclusion. The parties are following the process set forth in the Crush APA and have retained Grant Thornton LLP (“Grant”) as the arbitration firm that will arbitrate the dispute.The parties are currently engaged in discovery.If Grant finds that Crush Creative has met the performance criteria set forth in the Crush APA, the Crush Sellers will be entitled to a payment of up to $750,000.Under the Crush APA, Grant’s determination is final, conclusive and binding. The Company is involved in certain legal proceedings arising in the ordinary course of business.None of these proceedings is expected to have a material impact on the Company’s financial condition or results of operations.The Company has evaluated its potential exposure and has established reserves for potential losses arising out of such proceedings, if necessary.There can be no assurance that the Company’s accruals will fully cover any possible exposure.For each of the above cases, the Company has not accrued for payment because the amount of loss is not currently probable and/or estimable. Item 4.Mine Safety Disclosures None 11 PART II Item 5.Market for the Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of EquitySecurities. The Company's common stock trades on the National Quotation Bureau (commonly known as the “Pink Sheets”) under the symbol “MSEL.PK”.The following table sets forth, for the period indicated, the quarterly high and low per share sales prices for the common stock. Fiscal Year 2011 High Low Fiscal Year 2012 High Low First quarter $ $ First quarter $ $ Second quarter Second quarter Third quarter Third quarter Fourth quarter Fourth quarter As of March 29, 2013, there were 444 record holders of the Company’s common stock.This number does not include beneficial owners of the Company’s common stock who hold shares in nominee or “street” name accounts through brokers. Merisel has never declared or paid dividends on its common stock.Merisel anticipates that it will retain its earnings in the foreseeable future to finance the expansion of its business and, therefore, does not anticipate paying dividends on the common stock.In addition, the Company’s credit facility and the Certificate of Designation governing its Series A Preferred Stock contain restrictions on the ability of the Company to pay cash dividends on its common stock. For information pertaining to the Company’s equity compensation, see “Item 12.Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters.” Purchase of Merisel Equity Securities The Company announced various Board of Directors authorizations to repurchase shares of the Company’s common stock from time to time in the open market or otherwise. On August 14, 2006, the Company announced that its Board of Directors had authorized the expenditure of up to an additional $2,000 for repurchases of its common stock at a maximum share price to be determined by the Board of Directors from time to time.As of December 31, 2012, the Company had repurchased a total of 1,238,887 shares, for an aggregate cost of $1,944, which shares have been reflected as treasury stock in the accompanying consolidated balance sheets. The Company did not repurchase any shares during 2011 or 2012. During 2009, the Company purchased 150,706 shares at an aggregate cost of $136.The Company’s agreement with PNC dated August 13, 2010, does not allow for the repurchase of the Company’s common stock 12 Item 6.Selected Financial Data Omitted pursuant to smaller reporting company requirements. Item 7.Management's Discussion and Analysis of Financial Condition and Results of Operations All amounts are stated in thousands except per share amounts. For an understanding of the significant factors that influenced the Company’s performance during the past three years, the following discussion and analysis should be read in conjunction with the consolidated financial statements and the related notes included elsewhere in this report. This discussion contains forward-looking statements based upon current expectations that involve risks and uncertainties, such as our plans, objectives, expectations and intentions.Actual results and the timing of events could differ materially from those anticipated in these forward-looking statements as a result of a number of factors. Introduction The Company is currently a leading supplier of visual communications solutions. Founded in 1980 as Softsel Computer Products, Inc., a California corporation, the Company re-incorporated in Delaware in 1987 under the same name.In 1990, the Company changed its name to Merisel, Inc. in connection with the acquisition of Microamerica, Inc.The Company operated as a full-line international computer distributor until December 2000.Merisel’s only business from July 2001 through August 2004 was its software licensing business, which was sold in August 2004.The Company had no operations from August 2004 until March 2005. The Company and its subsidiaries currently operate in the visual communications services business.It entered that business beginning March 2005 through a series of acquisitions, which continued through 2006. These acquisitions include Color Edge, Inc. and Color Edge Visual, Inc. (together “Color Edge”), Comp 24, LLC (“Comp 24”); Crush Creative, Inc. (“Crush”); Dennis Curtin Studios, Inc. (“DCS”); Advertising Props, Inc. (“AdProps”); and Fuel Digital, Inc. (“Fuel”). The Company conducts its operations through its main operating subsidiary, Merisel Americas. All of the acquired businesses operate as a single reportable segment in the graphic imaging industry, and the Company is subject to the risks inherent in that industry. Critical Accounting Estimates Accounts Receivable and Allowance for Doubtful Accounts The Company’s accounts receivable are customer obligations due under normal trade terms, carried at their face value, less an allowance for doubtful accounts.Accounts receivable includes an estimate for unbilled receivables relating to recognized sales that are invoiced in the period following shipment due to the timing of the completion of the billing process and is a normal part of the Company’s operations. The allowance for doubtful accounts is determined based on the evaluation of the aging of accounts receivable and a case-by-case analysis of high-risk customers.Reserves contemplate historical loss rate on receivables, specific customer situations and the general economic environment in which the Company operates.Historically, actual results in these areas have not been materially different than the Company’s estimates, and the Company does not anticipate that its assumptions are likely to materially change in the future. However, if unexpected events occur, results of operations could be materially affected. 13 Indefinite Lived Intangible Assets The Company follows the provisions of FASB ASC 350 “Intangibles- Goodwill and Other Intangible Assets”.In accordance with FASB ASC 350, indefinite-lived intangible assets are not amortized, but reviewed for impairment annually and upon the occurrence of events or changes in circumstances that would reduce the fair value of the Company’s reporting units below their carrying amount. The Company performs its impairment test for indefinite-lived assets annually, typically during the fourth quarter.The trademark impairment valuation is determined using the relief from royalty method. During the third quarter of 2012 the Company performed its annual review of the indefinite–lived trademarks for impairment due to ongoing reduced revenues, over capacity in the industry, the need to raise capital during the period and the overall reduction in the Company’s market valuation.Due to the reduction of the royalty rate, reduced revenues and other factors, the Company recorded an impairment charge on its trademarks of $6,190 during the period.As of December 31, 2012, the carrying value of indefinite-lived trademarks is $0.No impairment was recorded during 2011. The method to compute the amount of impairment incorporates quantitative data and qualitative criteria including new information that can dramatically change the decision about the valuation of an intangible asset in a very short period of time. The Company will continue to monitor the expected future cash flows of its reporting units for the purpose of assessing the carrying values of its other intangible assets. Any resulting impairment loss could have a material adverse effect on the Company’s reported financial position and results of operations for any particular quarterly or annual period. Impairment of Long-Lived Assets In accordance with FASB ASC 360-10-35 “Property, Plant, and Equipment”, long-lived assets, such as property, plant and equipment and purchased intangibles subject to amortization, are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable.The Company reviews the recoverability of long-lived assets to determine if there has been any impairment.This assessment is performed based on the estimated undiscounted future cash flows from operating activities compared with the carrying value of the related asset.If the undiscounted future cash flows are less than the carrying value, an impairment loss is recognized, measured by the difference between the carrying value and the estimated fair value of the assets. For the years ended December 31, 2011 and 2012 no impairment was recorded for long-lived assets subject to amortization. Income Taxes Income taxes are accounted for under the asset and liability method. Under this method, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases and operating loss and tax credit carryforwards. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in results of operations in the period that the tax change occurs. Valuation allowances are established, when necessary, to reduce deferred tax assets to the amount expected to be realized. After weighing both the positive and negative evidence of realizing the deferred tax asset, management determined that, based on the weight of all available evidence, it was more likely than not that the Company would not utilize its deferred tax assets. The most influential weighted negative evidence considered was two consecutive years of current taxable losses and uncertainty as to when taxable profit can be predicated in the future due to current economic environment. As such, the Company placed a full valuation allowance on its net deferred tax assets as of December 31, 2009. At December 31, 2011 and 2012, based on ongoing taxable losses, the Company determined that it should keep a full valuation allowance on its net deferred tax assets. The valuation allowance on the Company’s net deferred tax assets is reviewed quarterly and will be maintained until sufficient positive evidence exists to support the reversal of all or a portion of the valuation allowance. In addition, until such time that the Company determines it is more likely than not that it will generate sufficient taxable income to realize all or a portion of its deferred tax assets, income tax benefits associated with future period losses, if any, will be fully reserved and income taxes associated future period income will offset such reserve. 14 The Company follows FASB ASC 740-10 “Income Taxes” , which contains a two-step approach to recognizing and measuring uncertain tax positions (tax contingencies). The Company assesses its tax positions for all years subject to examination based upon its evaluation of the facts, circumstances and information available at the reporting date. With limited exceptions and due to the impact of net operating loss and other credit carryforwards, the Company may be effectively subject to U.S. federal income tax examinations for periods after 1996. The Company is subject to examination by state and local tax authorities generally for the period mandated by statute.Currently the Company has no ongoing examinations. The first step is to evaluate the tax position for recognition by determining if the weight of available evidence indicates it is more likely than not that the position will be sustained on an audit, including resolution of related appeals or litigation processes, if any. The second step is to measure the tax benefit as the largest amount which is more than 50% likely of being realized upon ultimate settlement. As a result of this review, the Company concluded that it has no uncertain tax positions. The Company does not expect any reasonably possible material changes to the estimated amount of liability associated with its uncertain tax positions through December 31, 2012. For those income tax positions where it is not more likely than not that a tax benefit will be sustained, no tax benefit has been recognized in the financial statements. The Company’s policy is to recognize interest and penalties, if any, accrued on uncertain tax positions as part of selling, general, and administrative expense. Revenue Recognition The Company recognizes revenue when revenue is realized or realizable and has been earned. Revenue transactions represent sales of inventory. All of the Company’s services culminate with the production of a tangible product that is delivered to the final customer. The Company does not provide any services that are marketed or sold separately from its final tangible products. Our policy is to recognize revenue when title to the product, ownership and risk of loss transfer to the customer, which is typically on the date of the shipment. Appropriate provision is made for uncollectible accounts. Results of Operations Comparison of Fiscal Years Ended December 31, 2012 and December 31, 2011 Net Sales - Net sales decreased $11,591 or 16.6% to $58,061 for the year ended December 31, 2012 from $69,652 for the year ended December 31, 2011.During 2011 the Company had one major customer whose sales constituted approximately 23% of total sales.During 2012 sales to that customer increased to 24% of total sales.Demand for our services from that customer can fluctuate from quarter to quarter and year to year based on the timing and size of its marketing campaigns. Sales to this customer decreased by 12.4% during the year ended December 31, 2012 compared to the same period in 2011.During January 2012, two sales representatives resigned without notice, and the Company, to date, has been unable to retain the vast majority of the customers and projects handled by those representatives.Annual sales for those two representatives were approximately $6,000 for 2011. Sales to those customers decreased by 80.2% for 2012 compared to 2011.Sales to all other customers excluding those to the one major customer and the customers handled by the two departing reps decreased 9.9% during the year ended December 31, 2012 compared to the same period in 2011.Our Net sales declined in each quarterly period during 2012 compared to the same period in 2011.The declines were 21.7%, 3.8%, 20.4% and 18.8% for the quarters ended March 31, 2012, June 30, 2012, September 30, 2012 and December 31, 2012, respectively, when compared to the same period in 2011.Although the Company’s New Jersey production facility was damaged by Hurricane Sandy during the fourth quarter of 2012, the Company does not believe its sales were materially impacted by the event. Gross Profit – Total gross profit was $20,224 for the year ended December 31, 2012, compared to $27,813 for the year ended December 31, 2011. The decrease in total gross profit of $7,589 or 27.3% was due primarily to the decrease in net sales of $11,591 or 16.6%, coupled with an increase in direct costs as a percentage of net sales.Gross profit percentage decreased to 34.8% for the year ended December 31, 2012, from 39.9% for the year ended December 31, 2011, due primarily to an increase in raw material and production labor as a percentage of revenues, partially offset by lower outsource costs and lower direct fixed costs as a percentage of revenues.The lower fixed cost as a percentage of revenues was due primarily to the move of the Company’s east coast production facilities from New York City to Carlstadt New Jersey in early 2012 and included a savings of $1,313 in rent costs.The additional costs incurred due to Hurricane Sandy during the fourth quarter of 2012 were recorded as offsets to the insurance proceeds received related to the event.As such, our gross profit was not affected by the event. Selling, General and Administrative – Total Selling, General and Administrative expenses decreased by $3,677 or 13.2% to $24,280 for the year ended December 31, 2012, from $27,957 for the year ended December 31, 2011.The decrease was due to a reduction in total sales and administrative compensation costs of $3,304, a reduction in rent expense of $600 and reduced costs of $1,214 related to the move of the east coast production facility, partially offset by an increase in professional fees of $886.Selling, General and Administrative expenses as a percentage of net sales increased from 40.1% for the year ended December 31, 2011 to 41.8% for the year ended December 31, 2012. 15 Impairment Loss – During the third quarter of 2012, the Company recorded an impairment loss of $6,190 related to its trademarks.The impairment is primarily attributes to weaker than expected revenue performance, overcapacity in the industry, and an overall reduction in the Company’s market value resulting from lower projected future revenues and lower royalty rates for the trademarks.The carrying value of the trademarks is $0 at December 31, 2012. Lease Abandonment Charge – In the first quarter of 2012, the Company recorded an abandonment charge related to its relocation and consolidation of its manufacturing and production operations from the 1st thorough 4th floors in its New York City facility to its new 77,000 square feet facility in Carlstadt, New Jersey. The abandonment charge was $3,977 and consisted of $3,832 for estimated payments related to rent, termination payments, taxes and utilities and $402 for the write-off of the remaining leasehold improvements, partially offset by $257 for the reversal of the deferred occupancy liability related to the abandoned space. Restructuring charge – During the third quarter of 2012 the Company implemented a restructuring plan in response to the reduced revenues experienced through that point of 2012.The plan’s objective was to reduce operating costs to a level more aligned with the anticipated revenues.During the period the Company recorded a restructuring charge of $809 reflective of severance costs associated with the restructuring.Through December 31, 2012 the Company made payments of $539.As of December 31, 2012, the remaining restructuring charge liability is $270.The payments will be completed in August, 2013. Insurance Proceeds, Net - On October 29th and 30th of 2012 the Atlantic Coast experienced Hurricane Sandy.The Company’s Carlstadt, New Jersey facility lost power during the event and then was flooded resulting in significant damage to critical equipment located at the facility including computer systems and the vast majority of output equipment as well as inventory items.The Company maintains insurance, including flood and business interruption insurance, as well as a separate auto insurance policy on its vehicles for these types of events and hired a public adjuster to represent the Company’s interests with our insurance carrier.The insurance coverage reimbursed the Company for the replacement value of its equipment that was destroyed, inventory and other damaged items and the repair costs for those items not fully destroyed in the amount of $3,037. This amount represented the full coverage under its insurance policies related to this loss.This amount was offset by the book value of the equipment of $681, inventory of $552, adjuster fees of $225; along with the repair costs for items which were not fully destroyed of $528 and the additional expense incurred to complete client projects and other related costs of $819.The expenditures to replace destroyed fixed assets in the amount of $2,611 were capitalized for financial reporting purposes and will be depreciated over their respective useful lives.The Company recorded a net gain on this claim of $226.The Company also had claims for two separate incidents in its Burbank California facility which resulted in additional gains for financial reporting purposes of $196.For the year ended December 31, 2012 the Company recorded a gain on Insurance Proceeds, Net of $422. Interest Expense - Interest expense for the Company increased by $1,288 or 53.8% from $2,393 for the year ended December 31, 2011 to $3,681 for the year ended December 31, 2012.The increase was primarily due to interest on the Series A Preferred Stock increasing by $783 to $2,531 for 2012 from $1,678 for 2011, reflecting the increase in interest rate as required by the terms of the instrument to 16% from 12% as the Company made interest payments in kind throughout 2012, deferred financing fees amortized to interest expense and interest on convertible notes issued during 2012, coupled with higher outstanding balances on the PNC Facility. Income Taxes – As of December 31, 2012 and December 31, 2011, the Company has placed a full valuation allowance on its net deferred tax assets. The valuation allowance on the Company’s net deferred tax assets is reviewed quarterly and will be maintained until sufficient positive evidence exists to support the reversal of all or a portion of the valuation allowance. In addition, until such time that the Company determines it is more likely than not that it will generate sufficient taxable income to realize all or a portion of its deferred tax assets, income tax benefits associated with future period losses, if any, will be fully reserved and income taxes associated with future period income will offset such reserve. The Company recorded an income tax benefit of $160 and $26 for years ended December 31, 2012 and 2011, respectively, related primarily to New York state refunds received related to amended returns. Income tax benefit is recorded at an effective rate of 0.9% and 1.1% for the years ended December 31, 2012 and December 31, 2011, respectively. Net Loss - As a result of the above items, the Company had a net loss of $18,131 for the year ended December 31, 2012, compared to a net loss of $2,451 for the year ended December 31, 2011. 16 Comparison of Fiscal Years Ended December 31, 2011 and December 31, 2010 Net Sales - Net sales decreased $2,294 or 3.2% to $69,652 for the year ended December 31, 2011 from $71,946 for the year ended December 31, 2010. During 2010, the Company had one major customer whose sales constituted 26% of sales in 2010. During 2011, that customer’s sales decreased to 23% of total sales.Demand for our services from that customer can fluctuate from quarter to quarter based on the timing and size of its marketing campaigns. Sales from all other customers increased 7.7% during the year ended December 31, 2011 compared to the same period in 2010. Gross Profit – Total gross profit was $27,813 for the year ended December 31, 2011, compared to $30,274 for the year ended December 31, 2010. The decrease in total gross profit of $2,461 or 8.1% was due to the decrease in net sales of $2,294 or 3.2%, combined with cost of goods sold increasing by $167 or .4% compared to 2010.Gross profit percentage decreased to 39.9% for the year ended December 31, 2011, from 42.1% for the year ended December 31, 2010. The small increase in cost of goods sold and decrease in gross profit percentage was due primarily to increases in delivery and shipping costs. Selling, General and Administrative – Total Selling, General and Administrative expenses decreased by $853 or 3.0% to $27,957 for the year ended December 31, 2011, from $28,810 for the year ended December 31, 2010. The decrease was due to a reduction in total sales and administrative compensation costs of $1,674 offset by increases of $335 in rent expense and moving costs related to the new Carlstadt, NJ facility, $87 increase in legal fees related to the sale of Series A Preferred Stock, and legal settlements of $90. Selling, General and Administrative expenses as a percentage of net sales remained constant at40% for the years ended December 31, 2011 and December 31, 2010, respectively Interest Expense - Interest expense for the Company increased by $1,900 or 385.4% from $493 for the year ended December 31, 2010 to $2,393 for the year ended December 31, 2011.The increase was primarily due to $1,898 of interest accrued on the Series A Preferred Stock. Income Taxes – As of December 31, 2011 and December 31, 2010, the Company has placed a full valuation allowance on its net deferred tax assets. The valuation allowance on the Company’s net deferred tax assets is reviewed quarterly and will be maintained until sufficient positive evidence exists to support the reversal of all or a portion of the valuation allowance. In addition, until such time that the Company determines it is more likely than not that it will generate sufficient taxable income to realize all or a portion of its deferred tax assets, income tax benefits associated with future period losses, if any, will be fully reserved and income taxes associated with future period income will offset such reserve. The Company recorded an income tax benefit of $26 for year ended December 31, 2011 related primarily to a New York state refund received related to an amended return. The Company recorded an income tax benefit of $126 for year ended December 31, 2010 due primarily to federal income tax refunds of AMT tax paid during 2006 to 2008. Income tax benefit for the years ended December 31, 2011 and December 31, 2010 is recorded at an effective rate of 1.1% and 12.2%, respectively. Net Loss - As a result of the above items, the Company had a net loss of $2,451 for the year ended December 31, 2011, compared to net income of $1,161 for the year ended December 31, 2010. 17 Liquidity and Capital Resources Cash Flow Activity for 2010, 2011 and 2012 Analysis of Cash Flows For the Years Ended (in thousands) Cash flows provided by (used in) operating activities $ $ $ ) Cash flows used in investing activities ) ) ) Cash flows (used in) provided by financing activities ) ) Net increase (decrease) in cash and cash equivalents $ $ ) $ ) Net cash used in operating activities was $1,331 during the year ended December 31, 2012. The primary use of cash was the net loss of $18,131 and an increase in prepaid expenses and other assets of $1,810, partially offset by non-cash charges including an intangible impairment of $6,190, non cash interest expense of $2,765, depreciation and amortization of $2,441, an increase in accounts payable of $2,255 and an increase in accrued and other liabilities of $1,161. Net cash provided by operating activities was $1,830 during the year ended December 31, 2011.The primary source of cash was transfers of $2,232 of restricted cash to unrestricted related to transferring letters of credit required by our New York real estate leases to our PNC credit facility, coupled with depreciation and amortization of $2,756, non cash interest expense of $1,137 and an increase in accounts payable of $1,024. The Company’s old letters of credit required cash security deposits, which are not required by PNC. The sources of cash were partially offset by the net loss of $2,451, a decrease in accrued and other liabilities of $1,465, an increase in prepaid and other assets of $899 and an increase in accounts receivable of $806. Net cash provided by operating activities was $3,632 during the year ended December 31, 2010.The primary source of cash was net income of $1,161 which includes non-cash depreciation and amortization of $3,648, and an increase in accrued liabilities of $2,214, partially offset by an increase of $1,681 in accounts receivable and a decrease in accounts payable of $934. For the year ended December 31, 2012, net cash used in investing activities was $4,557 used for capital expenditures, $2,611 of which was related to replacing equipment damaged by Hurricane Sandy. For the year ended December 31, 2011, net cash used in investing activities was $1,986 used for capital expenditures. For the year ended December 31, 2010, net cash used in investing activities was $850 used for capital expenditures. For the year ended December 31, 2012, net cash provided by financing activities was $4,634, consisting of $3,500 from the issuance of convertible notes and $1,876 related to net borrowings on existing bank credit agreement, partially offset by $610 related to repayments of capital leases and $132 for deferred financing costs. For the year ended December 31, 2011, net cash used in financing activities was 10,450 primarily due to $5,539 in repayments on the revolving line of credit, $3,500 used in the redemption of Convertible Preferred Stock and $1,061 for legal and professional fees from the origination of the Series A Preferred Stock.These fees will be amortized over the six year life of the instrument. For the year ended December 31, 2010, net cash used in financing activities was $973 of which $8,715 was related to paying off the Amalgamated revolving line of credit upon termination and $274 was related to capital lease payments, partially offset by borrowing on the PNC revolving line of credit of $8,016. The Company is in discussions with its landlord regarding certain additional amounts the landlord believes are due relating to the period between December 2012 and March 2013 for portions of the premises which have since been vacated.It is not possible at this time to quantify the exact amounts that may ultimately need to be paid to the landlord in connection with this matter.The Company is hopeful that it can resolve the matter favorably but if it cannot, the additional amounts payable may have an adverse effect on the Company’s liquidity and capital resources. 18 Debt Obligations, Financing Sources and Capital Expenditures Convertible Notes On August 20, 2012, the Company entered into a definitive agreement with its majority stockholder, Saints Capital Granite, L.P. (“Saints”), for the issuance and sale of $2,000 in principal amount of its 10% Convertible Note (the “August Note”), due August 31, 2015.The transaction was completed and the August Note was issued on August 21, 2012. On November 21, 2012, the Company and Saints entered into a definitive Note Purchase Agreement for $1,500 in principal amount of its 10% Convertible Note (the “November Note”), due August 31, 2015.The November Note was issued and funding was received on November 21, 2012. On February 4, 2013, the Company and Saints entered into a definitive Note Purchase Agreement for the provision of up to $750 in principal amount of its 10% Convertible Subordinated Note (the “February Note”, and together with the August Note and November note, the “Notes”), are due August 31, 2015. The February Note was issued and funding was received on February 4, 2013. The Notes accrue interest at 10% per annum and mature on August 31, 2015. Interest on the Notes is payable in kind through increasing the outstanding principal amount of the note, or, at the Company’s option, it may pay interest quarterly in cash. The Notes will not be convertible prior to March 31, 2013. After March 31, 2013, at Saints’ option, the Notes are convertible, in whole or in part, into shares of Common Stock of Merisel at a conversion price that is the greater of (a) $0.10 or (b) an amount equal to (x) EBITDA for the twelve months ended March 31, 2013 multiplied by six and one-half (6.5), less amounts outstanding under the PNC Agreement, and liabilities relating to the outstanding redeemable Series A Preferred Stock and the Notes or other indebtedness for borrowed money and (y) divided by the number of shares of Common Stock outstanding as of the conversion date.[1] Each conversion of the principal amount then outstanding, or any accrued and unpaid interest on the Notes, shall be in an amount at least equal to the lesser of (i) one million dollars ($1,000) or (ii) the then outstanding principal amount of the Notes and any accrued and unpaid interest thereunder.The Notes are unsecured. They may be redeemed, in whole or in part, at any time prior to March 31, 2013, so long as the Company’s outstanding Series A Preferred Stock has been redeemed, at a redemption price equal to two and one-half times the outstanding principal amount of the Notes, plus accrued interest. The gross proceeds will be used for working capital purposes. The Company incurred financing costs of $132 on the transactions closed in 2012 and has recorded the costs in other assets and will amortize this amount over the life of the Note to interest expense. Mandatorily Redeemable Preferred Stock and Series A Preferred Stock In June 2000, Phoenix Acquisition Company II, L.L.C. (“Phoenix”), a wholly owned subsidiary of Stonington Capital Appreciation 1994 Fund, L.P. (the “Fund”), a majority shareholder (together “Stonington”),purchased 150,000 shares of convertible preferred stock (the “Convertible Preferred”) issued by the Company for an aggregate purchase price of $15,000.The Convertible Preferred provided for an 8% annual dividend payable in additional shares of Convertible Preferred.Dividends were cumulative and accrued from the original issue date whether or not declared by the Board of Directors. As of December 31, 2010, 196,162 shares of Convertible Preferred had been accrued as dividends and 189,375 shares had been issued to Stonington Partners, Inc. in payment of that accrual. The remaining 6,787 shares were issued on January 19, 2011. At the option of the holder, the Convertible Preferred was convertible into the Company’s common stock at a per share conversion price of $17.50. At the option of the Company, the Convertible Preferred could have been converted into Common Stock when the average closing price of the Common Stock for any 20 consecutive trading days is at least $37.50. At the Company’s option, after September 30, 2008, the Company could have redeemed outstanding shares of the Convertible Preferred at $100 per share plus accrued and unpaid dividends. In the event of a defined change of control, holders of the Convertible Preferred had the right to require the redemption of the Convertible Preferred at $101 per share plus accrued and unpaid dividends. On January 19, 2011, the Company entered into a Redemption Agreement (the “Redemption Agreement”) with Phoenix, which was completed on February 4, 2011, pursuant to which it redeemed all 346,163 outstanding shares of the Company’s Convertible Preferred Stock for $17,500, consisting of $3,500 in cash plus the issuance of 140,000 shares of a new Series A Preferred Stock, at an original issue price of $100 per share (the “Series A Preferred”).On March 21, 2011, Stonington completed the sale of all Series A Preferred to Saints in conjunction with the Stock Purchase Agreement dated February 18, 2011. [1] “EBITDA” means the net income of the Company from continuing operations before interest expense (income), income taxes, depreciation and amortization expense, adding back non-cash charges including, without limitation, compensation charges for equity grants and charges for unconsolidated losses (gains), determined directly or indirectly from the financial statements of the Company contained in the Quarterly Report on Form 10-Q or Annual Report on Form 10-K of the Company for the applicable periods. 19 The Series A Preferred provides for a cumulative 12% annual dividend payable in cash or additional shares of Series A Preferred, valued at $100 per share, payable quarterly in arrears and accruing regardless of whether or not declared by the Board of Directors of the Company or funds are legally available to pay them.If the Company does not pay dividends in cash equal to at least 8% per share per annum, the rate of the dividend shall increase by 4% per annum to 16% per annum, which additional dividend shall be paid or accrue in additional shares of Series A Preferred. The Series A Preferred has no conversion rights.The Series A Preferred must be redeemed by the Company on or prior to the sixth anniversary of issuance and may be redeemed by the Company, in whole or in part, at any time after the second anniversary, in each case at a price of $100 per share, plus any accrued but unpaid dividends.If there is a change in control of the Company as a result of a sale of at least 75% of the fair market value of the Company’s assets, or as a result of the sale of a majority of the common stock by any holder other than Phoenix or a holder of the Series A Preferred, the holder(s) may redeem the Series A Preferred, upon notice, at a price of $101 per share plus any accrued but unpaid dividends. Revolving Credit Agreement On August 13, 2010, the Company and each of its operating subsidiaries, as Borrowers, entered into a Revolving Credit and Security Agreement (the “PNC Agreement”) with PNC Bank (“PNC”).The PNC Agreement provides for a three-year revolving credit facility (the “Facility”) of up to $14,000 including a letter of credit facility of up to $3,000.On February 3, 2011 and March 21, 2011, the Company and PNC entered into Consent, Waiver and Amendment Nos. 1 and 2 (the “PNC Amendment”) to the PNC Agreement.The PNC Amendment consent to the transactions described in the Redemption Agreement, waive certain covenants in order to permit the transactions, amend certain definitions and covenants contained in the Credit Agreement to account for the Series A Preferred and impose financial covenants which must be satisfied prior to each cash dividend payment in respect of the Series A Preferred. The PNC Amendment also replaced all references to Stonington with references to Saints and exempted certain changes in the Board of Directors between March 21, 2011 and June 30, 2011 from the definition of change of control.As of December 31, 2011 and 2012, the Company had $2,477 and $4,353 outstanding on the PNC Facility, respectively. The Company was not in compliance with the covenants contained in the PNC Agreement for the periods ended March 31, 2012, June 30, 2012 and September 30, 2012.On October 3, 2012, the Company received a notification from PNC stating that the following events of default had occurred and were continuing under the Agreement: (i) failure to comply with the requirement to maintain a fixed charge coverage ratio of at least 1.1 to 1.0 for the quarters ended March 31, 2012 and June 30, 2012; and (ii) incurring indebtedness owing to Saints during August, 2012.The notification stated that PNC had determined not to exercise its option to charge interest at default rate under the Agreement and they would continue to make advances in their discretion provided that the foregoing determinations did not constitute a waiver of any rights related thereto. On December 21, 2012 the Company and PNC entered into a Waiver and Amendment No. 3 (the Amendment 3”) to the PNC Agreement.The Amendment 3 changes the definition of capital expenditures to exclude any expenditures made to repair or replace assets of the Company damaged by Hurricane Sandy; changed the definition of fixed charge coverage ratio to increase the EBITDA of the quarter ended December 31, 2012 by $1,500, representing the principal amount of indebtedness incurred by the Company in favor of Saints Capital Granite, L.P. (its majority shareholder) during the quarter ended December 31, 2012; reduced the maximum revolving advance amount to $9,000 and enabled the Company to incur an over-advance of up to $500 through April 30, 2013. The maturity date of the Facility is August 13, 2013.The interest rate of the Facility is 3% over a “Base Rate,” which is a floating rate equal to the highest of (i) PNC’s prime rate in effect on such day, (ii) the Federal Funds Open Rate plus ½ of 1%, or (iii) the Daily Libor Rate plus 100 basis points (1%) or, at the advance election of the Company, 4% over PNC’s 30, 60 or 90 day Eurodollar Rate.As of December 31, 2011 and 2012, the Base Rate plus 3% was 6.25%.The Facility is subject to a .75% fee per annum payable quarterly on the undrawn amount. The Facility, as amended, includes one financial covenant requiring that the Company maintain a fixed charge coverage ratio (defined as EBITDA less unfinanced capital expenditures, less cash dividends, less cash paid for taxes over all debt service) of not less than 1.1 to 1.0 for the quarter December 31, 2012, for the six month period ended March 31, 2013 and for the nine month period ended June 30, 2013. 20 The Company’s borrowing base under the Facility is the sum of (i) 85% of its eligible accounts receivable, including up to $500 of unbilled accounts receivable for work performed within the previous 30 days plus (ii) 50% of eligible raw material inventory up to $1,000. The borrowing base is reduced by an Availability Reserve which was reduced to $1,000 from $2,000 at February 3, 2011 pursuant to the PNC Amendment.The Facility must be prepaid when, and to the extent of, the amount of the borrowings exceed the borrowing base.In addition, borrowings under the Facility must be prepaid with net cash proceeds of certain insurance recoveries, at the option of PNC.Early voluntary termination and prepayment will incur a fee of $30 from August 13, 2012 through August 12, 2013. The PNC Agreement requires that all customer receivables collected shall be deposited by the Company into a lockbox account controlled by PNC. All funds deposited into the lockbox will immediately be used to pay down the Facility. Additionally, the PNC agreement contains provisions that allow PNC to accelerate the scheduled maturities of the Facility for conditions that are not objectively determinable. As such, the Company has classified the PNC balance as a current liability. For the year ended December 31, 2012, the Company spent approximately $4,648 in capital expenditures, $91 of which was financed with lease obligations, including $2,611 which was related to equipment purchased to replace equipment damaged in Hurricane Sandy and would not have been incurred except for that event. The total 2013 expenditures are expected to be similar to the 2012 expenditures adjusted for the Hurricane Sandy related expenditures. The PNC Agreement expires on August 13, 2013 and management believes it will be able to enter into an extension with PNC or a replacement facility on or before that date, however there can be no assurances to that affect.Management believes that, with the Company’s cash balances, anticipated cash balances and PNC Facility, or a replacement facility, it has sufficient liquidity for the next twelve months.However, the Company’s operating cash flow can be impacted by macroeconomic factors outside of its control. 21 Item 8.Financial Statements and Supplementary Data. MERISEL, INC. AND SUBSIDIARIES INDEX TO CONSOLIDATED FINANCIAL STATEMENTS Page No Report of Independent Registered Public Accounting Firm 23 Consolidated Balance Sheets 24 Consolidated Statements of Operations 25 Consolidated Statements of Stockholders’ Equity (Deficit) 26 Consolidated Statements of Cash Flows 27 Notes to Consolidated Financial Statements 28 (All other items on this report are inapplicable) 22 Report of Independent Registered Public Accounting Firm Board of Directors and Stockholders Merisel, Inc. New York, NY We have audited the accompanying consolidated balance sheets of Merisel, Inc. and Subsidiaries (the “Company”) as of December 31, 2012 and 2011 and the related consolidated statements of operations, stockholders’ equity (deficit), and cash flows for each of the three years in the period ended December 31, 2012.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, audits of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of the Company at December 31, 2012 and 2011, and the results of its operations and its cash flows for each of the three years in the period ended December 31, 2012 in conformity with accounting principles generally accepted in the United States. /s/ BDO USA, LLP New York, NY March 29, 2013 23 MERISEL, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In thousands, except share and per share data) December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance of $288 and $339, respectively Inventories, net Prepaid expenses and other current assets Total current assets Property, plant and equipment, net Trademarks - Other intangible assets, net Other assets Total assets $ $ LIABILITIES, TEMPORARY EQUITY, AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities: Accounts payable $ $ Accrued liabilities Deferred revenue - Capital lease obligations, current maturities Revolving credit agreement Total current liabilities Capital lease obligations, less current maturities Mandatorily redeemable series A preferred stock, $.01 par value, authorized 360,000 shares; 147,030 and 171,436 shares issued and outstanding, respectively Convertible Notes - Other liabilities Total liabilities Commitments and Contingencies Stockholders' equity (deficit): Common stock, $.01 par value; authorized 30,000,000 and 80,000,000 shares, respectively; 8,453,671 shares issued and 7,214,784 shares outstanding 84 84 Additional paid-in capital Accumulated deficit ) ) Treasury stock, at cost, 1,238,887 shares repurchased ) ) Total stockholders' equity (deficit) ) Total liabilities and stockholders' equity (deficit) $ $ See accompanying notes to consolidated financial statements. 24 MERISEL, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) For the year ended December 31, Net sales $ $ $ Cost of sales Gross profit Selling, general and administrative expenses Intangible impairment - - Lease abandonment charge - - Restructuring charge - - Insurance proceeds, net - - ) Operating income (loss) ) ) Interest expense ) ) ) Interest income 64 60 - Income (loss) before benefit for income tax ) ) Income tax benefit ) ) ) Net income (loss) $ $ ) $ ) Preferred stock dividends - - Loss available to common stockholders $ ) $ ) $ ) Loss per share (basic and diluted): Loss available to common stockholders $ ) $ ) $ ) Weighted average number of shares: Basic and diluted See accompanying notes to consolidated financial statements. 25 MERISEL, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY (DEFICIT) (In thousands, except share data) Common Stock Additional Paid-in Capital Accumulated Deficit Treasury Stock Total Shares Amount Shares Amount Balance at January 1, 2010 $
